department of the treasury wasnineton c tax exempt and government entities jul - uniform issue list set ep pats legend company a bank b company c ira x dear this is in response to a request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code supplemented the request a letter dated june your representative has submitted the following facts and representations you had maintained ira x with company a result received advertising material from bank b an affiliate of company c regarding favorable rates of return on individual_retirement_arrangements iras you have conducted business with company c in the past and as a ra x had a value of in upon receiving documents from bank b regarding the rates of returns for iras you contacted a representative of that bank regarding rolling over of your funds from ira nage x to an ira at bank b you discussed the mechanics of the transaction with the representative of bank b upon receiving the mailing address from bank b as to where to send your distribution check from ira x for deposit in a rollover ra at bank b you requested that company a issue you a check for dollar_figure ira with bank b and you wished to receive the balance of distribution you received the check in the amount of dollar_figure in order to roll over such funds into an on or about june as a taxable upon receiving such check you endorsed it to bank b and sent it to them on june you later received documents dated july certificates of deposits with bank b you believed that these certificates of deposit were ira certificates while preparing your tax documents your authorized representative noted that bank b did not establish an ira for you _ reflecting investments in five the 60-day rollover period ended on or about august it is represented that the dollar_figure waiver is granted will be contributed to an ira in your name within days after a based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira page if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the check that you received on or about june over into an ira with bank b this is indicated by the discussions that you had with a representative of bank b and the fact that you sent the check to bank b within the day period allowed for rollovers also none of the funds received by you has been used for any personal expenses _ was intended to be rolled therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the amount from ira x provided all other requirements of sec_402 of the code except the day requirement are met with respect to such contributions the contribution of d of sec_408 into an ira will be considered a rollover_contribution within the meaning this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page a copy of this ruling has been sent to your authorized representative in accordance _ with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 ‘0 yours ee rances v employee_plans technical group anager enclosures deleted copy of ruling letter notice of intention to disclose cc
